UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):June 4, 2015 NEULION, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-53620 98-0469479 (Commission File Number) (IRS Employer Identification No.) 1600 Old Country Road, Plainview, NY (Address of Principal Executive Offices) (Zip Code) (516) 622-8300 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02(b)Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. NeuLion, Inc. (the “Company”) held its Annual Meeting of Stockholders (the “Annual Meeting”) on June 4, 2015.Prior to the Annual Meeting, the Board of Directors of the Company consisted of 11 directors.As disclosed in the proxy statement of the Company dated April 27, 2015, G. Scott Paterson and John R. Anderson asked the Company not to nominate them for re-election at the Annual Meeting.The Company determined that the size of the Board would be reduced to nine directors, and that therefore only nine directors would be nominated for election at the Annual Meeting.As such, Messrs. Paterson and Anderson are no longer directors of the Company, effective upon expiration of their one-year term on June 4, 2015.The resignations were not the result of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. Item 5.07Submission of Matters to a Vote of Security Holders. Summarized below are the results of the matters voted on at the Annual Meeting: Matters Voted On For Against Abstain Broker Non Votes To elect nine directors of the Company: Gabriel A. Battista Robert E. Bostrom John A. Coelho James R. Hale Shirley Strum Kenny David Kronfeld Nancy Li Roy E. Reichbach Charles B. Wang To ratify the appointment of EisnerAmperLLP as the Company’s independentregistered public accountants for the fiscalyear ending December 31, 2015 0 To approve the conversion of a note, in the principal amount of US$27,000,000, issued to PCF 1, LLC in connection with the Company’s acquisition of DivX Corporation into shares of common stock of the Company, at a conversion price of US$1.044853 To approve an amendment to the Amended and Restated NeuLion, Inc. 2012 Omnibus Securities and Incentive Plan (the “2012 Plan”) to increase the number of shares of the Company’s common stock that may be issued under the 2012 Plan from 30,000,000 to 50,000,000 As a result of the voting at the Annual Meeting, each of the nominees for director named above was re-elected and each of the proposals described above was approved by the Company’s stockholders. Item 8.01Other Events. At the Annual Meeting, the Company’s management presented certain financial and market-related information to its stockholders via a PowerPoint presentation, a copy of which is being filed as Exhibit 99.1 to this Form 8-K and is also available on the Company’s website at www.neulion.com. Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibits are filed herewith: Exhibit Number Description Annual Meeting of Stockholders Presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEULION, INC. Date: June 4, 2015 By: /s/ Roy E. Reichbach Name: Roy E. Reichbach Title: General Counsel and Corporate Secretary EXHIBIT LIST Exhibit Number Description Annual Meeting of Stockholders Presentation
